Case: 16-12342   Date Filed: 02/13/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 16-12342
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:16-cr-80018-RLR-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LAVANCE PALMER,
a.k.a. Rasta,
a.k.a. Sean Grant,
                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 13, 2017)

Before TJOFLAT, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 16-12342    Date Filed: 02/13/2017   Page: 2 of 2


      Robert E. Adler, appointed counsel for Lavance Palmer in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Palmer’s conviction and sentence are AFFIRMED.




                                         2